DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant argues that claim 21 has been rewritten in independent format, and asserts that it is now in condition for allowance. However, claim 21 was formerly dependent upon claim 11, which defined an apparatus that included one or more processors, so that claim 21 previously included a memory in combination with one or more processors. However, as now written, claim 21 now only requires a “memory”. However, the term “memory”, by itself, broadly encompasses subject matter that does not fall within any of the categories of eligible subject matter, as set forth in 35 U.S.C. § 101. Specifically, the human mind can be construed as a memory that can store instructions for execution by a processor. Since the human mind is not a machine, a process, a composition of matter, or a product of manufacture, this scope of the claimed subject matter is directed towards ineligible subject matter.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of the claimed invention includes subject matter that does not fall into any of the categories of eligible subject matter defined by 35 U.S.C. § 101. Specifically, the claimed “Memory” can encompass a human mind, which is not a machine, process, product of manufacture, or composition of matter under 35 U.S.C. § 101. Because the full scope of the claimed invention is not clearly and unambiguously limited to eligible subject matter, it must be rejected for failing to comply with 35 U.S.C. § 101.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
6 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665